DETAILED ACTION
Election/Restriction

Claims 1, 4, 9, 11, and 13 were pending.
Claims 4, 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 9 and 13 will be examined on the merits. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Suda (Suda, et al., US 8,304,427 B2, issued Nov. 6, 2012, of record) in view of Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988, of record).
Suda teaches a small molecule c-Met inhibitory anti-tumor agent (hereinafter “c-Met inhibitor”) which mitigates side effects by selectively affecting tumor cells in which c-Met is specifically expressed (Suda, Abstract).  Suda teaches that the invention provides a method for treating cancer, comprising administering, to a subject in need thereof, an effective amount of the c-Met inhibitor.  (Suda, p 3, col. 3, lines 25-29).  Suda teaches that in lung cancer, occurrence of over-expression, mutation, or translocation of c-Met is promoted, leading to an excessively activated state. Under such conditions, c-Met plays a role in cell proliferation, infiltration/metastasis, tumorigenesis, neovascularization, and anti-apoptosis. In addition, many studies have revealed that over-expression and elevation in activation level of c-Met in cancer cells are negatively correlated to prognosis, and c-Met is known to be a factor associated with a poor prognosis of cancer (Suda, p 3, col. 1, lines 24-36).  Suda further teaches that lung cancer is a disease that may be treated through administration of the c-Met inhibitor (Suda, p 4, col. 3, lines, 58-63).  Regarding claim 1, Suda teaches of the compound 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide (hereinafter “Molecule 1”) (Suda, Claim 7, First compound) as an example of the c-Met inhibitor and a method of treating cancer comprised of administering said compound (claims 11 and 12).  
Suda does not teach that the method for treating cancer, comprising administering, to a subject in need thereof, an effective amount of the c-Met inhibitor further comprises administration of anti-PD-1 antibody.  
	Miao teaches that programmed death 1 (PD-1) is a receptor expressed on the surface of T cells that is involved inhibitory signal transmission and that its ligand, PD-L1 is frequently overexpressed in many types of human cancer, inducing T cell impotence and ultimately achieving immune evasion (Miao, p 53979, ¶ 2).  Miao teaches that there are reports on the promising efficacy of PD-L1 and PD-1 antibodies in small cell lung cancer (SCLC) patients (Miao, p 53979, ¶ 2).  Miao also teaches that 51.8% of SCLC tumor cells express PD-L1, 25.3% express c-Met and 16.9% express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Suda and Miao to form a method of treating SCLC.  The net result of this method would be a method of treating SCLC in patients expressing both PD-L1 and c-Met comprising the coadministration of the c-Met inhibitor and an anti-PD-1 antibody to a patient in need thereof.  This method satisfies the limitations of claims 1 and 13.  The motivation for making such a combination comes from both pieces of art.  Suda teaches of the deleterious effects that c-Met has on lung cancer patient outcomes (Suda, p 3, col. 1, lines 24-36) and that the c-Met inhibitor may be used in a method of treatment of lung cancer (Suda, p 4, col. 3, lines, 58-63).  Miao teaches of the efficacy of PD-1 pathway blockade with an anti-PD-1 antibody in SCLC patients (Miao, p 53979, ¶ 2) and that 16.9% of SCLC patients express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  One of ordinary skill in the art would reasonably deduce that lung cancer patients having SCLC that expresses both PD-L1 and c-Met would benefit from simultaneous PD-1 pathway blockade via anti-PD-1 antibodies and c-Met inhibition via the c-Met inhibitor.  One of ordinary skill in the art would have reasonable expectation of success making such a combination because PD-1 pathway blockade and c-Met inhibition have been taught in the prior art by Miao and Suda, respectively to be efficacious in the treatment of SCLC individually and that, in a patient having SCLC cells expressing both c-Met and PD-L1.  
Response to Arguments
Applicant argues that Shang (Shang, et al., Gut 2021 70:1746-1757, of record) teaches of a study wherein the drug cabozantinib was administered to mice having cancers in conjunction with anti-PD-L1 antibodies and this did not lead to any increased clinical efficacy in the mice.  Like the drug of the instant application, cabozantinib is an inhibitor of c-met.  Applicant argues that, due to the failure of the combination therapy taught by Shang, it would not have been obvious to combine the c-met inhibiting drug of the instant application with antibody blockade of the PD-1/PD-L1 pathway.  
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Examiner contends that Shang provides insufficient evidence to overcome the rejection made in view of Suda and Miao.  First, the rejections made in view of Suda and Miao were made with respect to SCLC whereas the teachings of Shang are related to HCC.  Differences in both cancer type as well as cell line almost certainly result in significant biological differences between the two cell lines, rendering the comparison invalid.  Second, even though the cabozantinib and the c-Met inhibitor of the instant application may inhibit c-Met, but they are still different drugs that have distinct mechanism of action and Kd, and therefore are not a valid comparison.  Additionally, the teachings of Shang do not adequately address the rejection made in view of Suda and Miao.  Shang does teach that combined cabozantinib + anti-PD-L1 treatment did not lead to an increased therapeutic efficacy in the murine models tested by Shang (Shang, p 1755, ¶ 2).  However, Shang also teaches that anti PD-L1 antibodies alone did not demonstrate any therapeutic efficacy in the mouse models tested by Shang (Shang, p 1754, ¶ 3).  This is in contrast to the teachings of Miao, who teaches of the therapeutic efficacy of anti-PD-L1 antibodies alone on treating SCLC (Miao, p 53979, ¶ 2).  Essentially, the in vivo models taught by Shang are fundamentally different from those taught by Miao in that the cancers in the models of Miao were vulnerable to PD-L1 blockade whereas the cancers in the models of Shang were not vulnerable to PD-L1 blockade.  This does not change the fact that a portion of cancers do respond to anti-PD-L1 antibody therapy, as taught by Miao, and that it would be prima facie obvious to combine anti-PD-L1 antibodies with the compound of Suda for the population of SCLC that expresses both PD-L1 and c-Met because Miao teaches that 16.9% of all SCLC cases express both c-Met and PD-L1.  The initial rejection was made with respect to the 16.9% of SCLC cases wherein c-met and PD-L1 are expressed concomitantly (that is to say, those cases of cancer most likely to respond to both c-met inhibition alone and anti-PD-L1 antibodies alone).  
Regarding the works of Fujita and Yamada, these works only deal with the subject of the anti-tumor efficacy of the c-Met inhibitor of the instant claimed invention as a monotherapy and do not provide any insight regarding combining the c-Met inhibitor of the instant claimed invention with anti-PD-L1 antibodies. 

Claims 1, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suda (Suda, et al., US 8,304,427 B2, issued Nov. 6, 2012, of record) and Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988, of record), as applied to claims 1 and 13 above and in further view of Ott (Ott et al., Journal of Clinical Oncology 2017 Vol. 35, No. 34, pp 3823-3829; Published online 08/16/2017, of record).
	The combined teachings of Suda and Miao are taught above.
	Neither Suda nor Ott teach that the PD-1 antibody used in the method of the invention is pembrolizumab. 
	Ott teaches of administration of pembrolizumab to patients having SCLC in a clinical trial (Ott, Abstract).  Ott teaches that the overall response rate for pembrolizumab treatment was 33.3%, higher than the typical response rates seen when topotecan (a chemotherapeutic) is used (Ott, p 3826, ¶ 6).  Progression free survival was 23.8% at 12 months and overall survival was 37.7% at 12 months (Ott, p 3828, Fig. 3).  Ott concludes by assessing that pembrolizumab demonstrated a favorable safety profile and promising durable clinical activity in patients with PD-L1-positive extensive-stage SCLC (Ott, p 3828, ¶ 2).  
	It would be prima facie obvious to one of ordinary skill in the art to use pembrolizumab in the method of treating cancer comprising coadministration of the c-Met inhibitor and an anti-PD-1 antibody.  Of the exemplary rationales to support a prima facie case of obviousness from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), this one would encompass “simple substitution of one known element for another to obtain predictable results”.  The motivation for using pembrolizumab as the PD-1 antibody comes from Ott.  Ott demonstrates that pembrolizumab is a safe and efficacious treatment for treatment of SCLC.  Furthermore, extensive preclinical characterization of an antibody is a prerequisite for its use in humans. This highlights another benefit for using pembrolizumab: it is a well-defined and highly characterized molecule.  One of ordinary skill in the art would have reasonable expectation of success using pembrolizumab as the anti-PD-1 antibody because of the positive safety and efficacy results taught by Ott.  

Response to Arguments
Applicant’s arguments consisted only of arguments related to the combined teachings of Suda and Miao vs the teachings of Shang and have been addressed above.  

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 8,304,427 in view of Suda (Suda, et al., US 2011/0034439 A1; Published Feb 10, 2011) and Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988, of record).
The instant claims are directed towards a method of treating cancer using an acyl thiourea compound while claims 1-10 of the ‘427 patent are directed towards a composition comprising the acyl thiourea compound, wherein the acyl thiourea includes 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide, the compound of the instant claim 1.   As evidenced by the abstract of the patent, 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide is a c-met inhibitor  Claim 12 of the ‘427 patent is directed at a method of treating cancer using the acyl thiourea compound of claims 1-10.  
The ‘427 patent does not claim that the method for treating cancer, comprising administering, to a subject in need thereof, an effective amount of the acyl thiourea c-Met inhibitor further comprises administration of an anti-PD-1 antibody.  However, these deficiencies are made up in Miao.
Suda discloses c-Met has deleterious impacts on lung cancer patient outcomes (Suda, ¶ 0002) and that a c-Met inhibitor may be used in a method of treatment of lung cancer (Suda, ¶ 0003).
	Miao teaches that programmed death 1 (PD-1) is a receptor expressed on the surface of T cells that is involved inhibitory signal transmission and that its ligand, PD-L1 is frequently overexpressed in many types of human cancer, inducing T cell impotence and ultimately achieving immune evasion (Miao, p 53979, ¶ 2).  Miao teaches that there are reports on the promising efficacy of PD-L1 and PD-1 antibodies in small cell lung cancer (SCLC) patients (Miao, p 53979, ¶ 2).  Miao also teaches that 51.8% of SCLC tumor cells express PD-L1, 25.3% express c-Met and 16.9% express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘427 patent and Miao to form a method of treating SCLC.  The net result of this method would be a method of treating SCLC in patients expressing both PD-L1 and c-Met comprising the coadministration of the c-Met inhibitor and an anti-PD-1 antibody to a patient in need thereof.  This method satisfies the limitations of claims 1 and 13.  The motivation for making such a combination comes from both pieces of art.  Suda teaches of the deleterious effects that c-Met has on lung cancer patient outcomes (Suda, ¶ 0002) and that the c-Met inhibitor may be used in a method of treatment of lung cancer (Suda, ¶0003).  Miao teaches of the efficacy of PD-1 pathway blockade in SCLC patients (Miao, p 53979, ¶ 2) and that 16.9% of SCLC patients express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  One of ordinary skill in the art would reasonably deduce that lung cancer patients having SCLC that expresses both PD-L1 and c-Met would benefit from simultaneous PD-1 pathway blockade via anti-PD-1 antibodies and c-Met inhibition via the c-Met inhibitor.  One of ordinary skill in the art would have reasonable expectation of success making such a combination because PD-1 pathway blockade and c-Met inhibition have been taught in the prior art by Miao and the ‘427 patent, respectively to be efficacious in the treatment of SCLC individually and that, in a patient having SCLC cells expressing both c-Met and PD-L1.

Response to Arguments
Applicant’s arguments consisted only of arguments related to the combined teachings of Suda and Miao vs the teachings of Shang and have been addressed above.  

Claims 1, 9 and 13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,304,427, Suda (Suda, et al., US 2011/0034439 A1; Published Feb 10, 2011) and Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988) as applied to claims 1 and 13 above and in further view of Ott (Ott et al., Journal of Clinical Oncology 2017 Vol. 35, No. 34, pp 3823-3829; Published online 08/16/2017).
The combined teachings of the ‘427 patent and Miao are taught above.
	Neither the ‘427 patent nor Ott teach that the PD-1 antibody used in the method of the invention is pembrolizumab. 
	Ott teaches of a clinical trial wherein pembrolizumab was tested in patients having SCLC.  Ott teaches that the overall response rate for pembrolizumab treatment was 33.3%, higher than the typical response rates seen when topotecan (a chemotherapeutic) is used (Ott, p 3826, ¶ 6).  Progression free survival was 23.8% at 12 months and overall survival was 37.7% at 12 months (Ott, p 3828, Fig. 3).  Ott concludes by assessing that pembrolizumab demonstrated a favorable safety profile and promising durable clinical activity in patients with PD-L1-positive extensive-stage SCLC (Ott, p 3828, ¶ 2).  
	It would be prima facie obvious to one of ordinary skill in the art to use pembrolizumab in the method of treating cancer comprising coadministration of the c-Met inhibitor and an anti-PD-1 antibody.  Of the exemplary rationales to support a prima facie case of obviousness from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), this one would encompass “simple substitution of one known element for another to obtain predictable results”.  The motivation for using pembrolizumab as the PD-1 antibody comes from Ott.  Ott demonstrates that pembrolizumab is a safe and efficacious treatment for treatment of SCLC.  Furthermore, extensive preclinical characterization of an antibody is a prerequisite for its use in humans. This highlights another benefit for using pembrolizumab: it is a well-defined and highly characterized molecule.  One of ordinary skill in the art would have reasonable expectation of success using pembrolizumab as the anti-PD-1 antibody because of the positive safety and efficacy results taught by Ott.

Response to Arguments
Applicant’s arguments consisted only of arguments related to the combined teachings of Suda and Miao vs the teachings of Shang and have been addressed above.  

Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13, 15, 20-25, and 30-32 of copending Application No. 16/485,971 (USPGPUB US 2020/0060973 A1, published 02/27/2020) in view of Suda (Suda, et al., US 8,304,427 B2) and Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988).
The instant claims are directed to a method of treating comprised of administering the composition an acyl thiourea compound, whereas the claims of the ‘971 Application are directed toward the acyl thiourea compound composition.  Claims 1, 3-8, 13, 15, 20-25 and 32 of the ‘971 teach of the compound 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide, a molecule explicitly claimed in claim 1 of the instant application.  Claims 30 and 31 of the ‘971 are directed to a method of producing the compound 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide. 
The ‘971 Application does not teach that the method for treating cancer, comprising administering, to a subject in need thereof, an effective amount of the acyl thiourea compound.  The ‘971 application does not teach that the acyl thiourea compound is a c-Met inhibitor.  The ‘971 Application is not directed to a method of treating cancer comprised of administering the acyl thiourea compound and an anti-PD-1 antibody.
Suda teaches of the deleterious effects c-Met has on lung cancer patient outcomes (Suda, p 3, col. 1, lines 24-36) and that the acyl thiourea c-Met inhibitor may be used in a method of treatment of lung cancer (Suda, p 4, col. 3, lines, 58-63).
Miao teaches that programmed death 1 (PD-1) is a receptor expressed on the surface of T cells that is involved inhibitory signal transmission and that its ligand, PD-L1 is frequently overexpressed in many types of human cancer, inducing T cell impotence and ultimately achieving immune evasion (Miao, p 53979, ¶ 2).  Miao teaches that there are reports on the promising efficacy of PD-L1 and PD-1 antibodies in small cell lung cancer (SCLC) patients (Miao, p 53979, ¶ 2).  Miao also teaches that 51.8% of SCLC tumor cells express PD-L1, 25.3% express c-Met and 16.9% express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Suda and the ‘971 Application and Miao to form a method of treating SCLC.  The net result of this method would be a method of treating SCLC in patients expressing both PD-L1 and c-Met comprising the coadministration of the c-Met inhibitor and an anti-PD-1 antibody to a patient in need thereof.  Suda and Miao teach that the c-Met inhibitor comprising 4-(2-Fluoro-4-(3-(2-phenylacetyl)thioureido)phenoxy)-7-methoxy-N-methylquinoline-6-carboxamide and anti-PD-1 are effective anti-cancer agents.  This method satisfies the limitations of claims 1 and 13.  The motivation for making such a combination comes from both pieces of art.  Miao teaches of the efficacy of PD-1 pathway blockade in SCLC patients (Miao, p 53979, ¶ 2) and that 16.9% of SCLC patients express both PD-L1 and c-Met (Miao, p 53979, ¶ 6).  One of ordinary skill in the art would reasonably deduce that lung cancer patients having SCLC that expresses both PD-L1 and c-Met would benefit from simultaneous PD-1 pathway blockade via anti-PD-1 antibodies and c-Met inhibition via the c-Met inhibitor.  One of ordinary skill in the art would have reasonable expectation of success making such a combination because PD-1 pathway blockade and c-Met inhibition have been taught in the prior art by Miao and Suda, respectively to be efficacious in the treatment of SCLC individually and that, in a patient having SCLC cells expressing both c-Met and PD-L1, a combination of the two treatments would have at least an additive effect.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments consisted only of arguments related to the combined teachings of Suda and Miao vs the teachings of Shang and have been addressed above.  

Claims 1, 9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13, 15, 20-25, and 30-32 of copending Application No. 16/485,971 (USPGPUB US 2020/0060973 A1, published 02/27/2020, of record), Suda (Suda, et al., US 8,304,427 B2, of record) and Miao (Miao, et al., Oncotarget 2017, Vol. 8, No. 33 p 53978-53988, of record) as applied to claims 1 and 13  above and in further view of Ott (Ott et al., Journal of Clinical Oncology 2017 Vol. 35, No. 34, pp 3823-3829; Published online 08/16/2017, of record).
	The copending claims of the ‘971 Application, Suda and Miao are discussed above.
	Neither the ‘971 Application nor Miao teach that the anti-PD-1 antibody is pembrolizumab.  However, this deficiency is made up in Ott.
Ott teaches of a clinical trial wherein pembrolizumab was tested in patients having SCLC.  Ott teaches that the overall response rate for pembrolizumab treatment was 33.3%, higher than the typical response rates seen when topotecan (a chemotherapeutic) is used (Ott, p 3826, ¶ 6).  Progression free survival was 23.8% at 12 months and overall survival was 37.7% at 12 months (Ott, p 3828, Fig. 3).  Ott concludes by assessing that pembrolizumab demonstrated a favorable safety profile and promising durable clinical activity in patients with PD-L1-positive extensive-stage SCLC (Ott, p 3828, ¶ 2).  
	It would be prima facie obvious to one of ordinary skill in the art to use pembrolizumab in the method of treating cancer comprising coadministration of the c-Met inhibitor and an anti-PD-1 antibody.  Of the exemplary rationales to support a prima facie case of obviousness from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), this one would encompass “simple substitution of one known element for another to obtain predictable results”.  The motivation for using pembrolizumab as the PD-1 antibody comes from Ott.  Ott demonstrates that pembrolizumab is a safe and efficacious treatment for treatment of SCLC.  Furthermore, extensive preclinical characterization of an antibody is a prerequisite for its use in humans. This highlights another benefit for using pembrolizumab: it is a well-defined and highly characterized molecule.  One of ordinary skill in the art would have reasonable expectation of success using pembrolizumab as the anti-PD-1 antibody because of the positive safety and efficacy data taught by Ott.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments consisted only of arguments related to the combined teachings of Suda and Miao vs the teachings of Shang and have been addressed above.  

Conclusion
Claims 1, 9 and 13 are rejected. 
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-252-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                            


/JULIE WU/Supervisory Patent Examiner, Art Unit 1643